Exhibit 10.10

confidential

 

CLARIFICATION AND MODIFICATION

This Clarification and Modification, dated March 8, 2012
(“Clarification/Modification”) is between The Talbots, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and Michael Scarpa
(the “Executive”).

This is intended to clarify and modify the Severance Agreement between the
parties dated December 4, 2008, as amended by the letter agreement (“409A Letter
Agreement”) dated November 18, 2010 (“Severance Agreement”), the Change in
Control Agreement between the parties dated December 4, 2008, as amended by the
409A Letter Agreement (“CIC Agreement”) and an Offer Letter between the parties
dated December 4, 2008 (“Offer Letter”). Capitalized terms used are defined in
Section 7 of the Severance Agreement.

1. Other Plan Benefits.

(a) The Company will timely pay the Executive all salary and other benefits
earned up through his or her employment termination date including under the
terms of any incentive or other compensation or benefit plan or arrangement of
the Company.

(b) The Company shall be obligated to and agrees to satisfy, subject to the
terms and conditions thereof, the Executive’s earned or vested rights and
benefits under all qualified, nonqualified and supplemental retirement, 401(k),
savings, deferred compensation, executive, employee and retiree medical, dental
and health plans, and other health, welfare or benefit plans of the Company.

(c) The health, medical and dental coverage which the Company is obligated to
provide for the Executive, under the Severance Agreement or CIC Agreement or
pursuant to any executive, employee or retiree health, medical or dental plan or
arrangement, will be provided to the Executive and his or her family such that
neither the benefits provided thereunder nor any and all premiums therefor or
the value thereof shall be taxable to the Executive or his or her family for
U.S. federal income tax purposes, including the obligation of the Company to
provide such health, medical and dental coverage and benefits on an insured
basis so as not to cause benefits thereunder or premiums therefor or the value
thereof to be taxable to the Executive or his family as a discriminatory
“self-insured medical reimbursement plan” within the broad meaning of
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor Code provision.

2. Severance Computation. For purposes of computing any severance amount payable
under the Severance Agreement or the CIC Agreement, annual base salary shall
mean the Executive’s existing base salary as of February 29, 2012 or any
increase therein after such date, and target annual cash incentive bonus or
Target Incentive Rate shall mean the “target annual incentive participation
rate” of the Executive as of February 29, 2012, which is 100% of the Executive’s
base salary, or any increase therein after such date.

3. Notice of Termination. In the event of termination of Executive’s employment,
the effective date shall be the date specified in a notice of termination which
if termination is by the Company shall not be less than 30 days after the date
the notice is given (except in the case of a termination for Cause).

 

confidential



--------------------------------------------------------------------------------

confidential

 

4. Costs and Fees. All reasonable costs and expenses (including fees and
disbursements of legal counsel) incurred by or on behalf of Executive in any
litigation, arbitration or other proceeding to enforce or interpret any
provision of the Severance Agreement (including this Clarification
Modification), the CIC Agreement or the Offer Letter shall be reimbursed to
Executive by the Company promptly after being incurred by the Executive (and not
more than 30 days after the Company’s receipt of supporting documentation
therefor); provided that in the event that a court or arbitrator, as applicable,
having jurisdiction in the proceeding at issue determines that any litigation
assertions or defenses by or on behalf of Executive were made in bad faith or
are frivolous, no reimbursement related to such assertions or defenses shall be
due.

5. Net Best Tax Provision Under Code Sections 280G and 4999.

(a) Notwithstanding anything to the contrary contained in any agreement between
or including the Executive and the Company or any other plan or arrangement
maintained by the Company, to the extent that any amount or benefit paid or
distributed to the Executive pursuant to any such agreement or any other
agreement, plan or arrangement between or including the Company and the
Executive (collectively, the “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income, employment and excise taxes
(including any Excise Tax), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section shall be made in writing by a
nationally recognized, independent registered public accounting firm mutually
agreed upon by the Executive and the Company (the “Accountant”), whose
supporting data shall be provided to each of the Executive and the Company and
whose determinations shall be conclusive and binding upon the Executive and the
Company for all purposes.

(b) Any reduction of Payments as may be necessary under this Section shall be
effected in a manner such as to obtain the best economic benefit for the
Executive (with reductions made pro rata if economically equivalent and
including such cancellation of acceleration of vesting of equity-based awards,
including lapses of restrictions, in whole or in part) as reasonably determined
by the Accountant.

6. Additional Code Section 409A Provisions. Notwithstanding any other provision
in the Severance Agreement, CIC Agreement or Offer Letter to the contrary, to
the extent that the reimbursement of any expense or the provision of any in-kind
benefits to or for the benefit of the Executive is subject to Section 409A of
the Code, (i) the amount of such expense eligible for reimbursement, or in-kind
benefits to be provided, during any one calendar year shall not affect

 

Clarification and Modification Agreement Scarpa

confidential



--------------------------------------------------------------------------------

confidential

 

the amount of such expense eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year following the calendar
year in which such expense is incurred, and (iii) the Executive’s right to
receive such reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. The Company acknowledges that, for
purposes of Section 409A of the Code, each and every payment made under the
Severance Agreement or the CIC Agreement shall be deemed a separate payment and
not a series of payments.

7. Entire Agreement. The Severance Agreement (including this
Clarification/Modification), the CIC Agreement, and the Offer Letter together
constitute the entire agreement between the Executive and the Company with
respect to the subject matter thereof, and may be modified only in a writing
signed by both parties. The provisions of each of the Severance Agreement
(including this Clarification/Modification), the CIC Agreement and the Offer
Letter shall continue in full force and effect and be binding on the Company and
its successors (whether direct or indirect, by purchase, merger or otherwise)
and assigns.

8. Governing Law. This Clarification/Modification shall be interpreted in
accordance with the substantive laws of The Commonwealth of Massachusetts and
without regard to any conflict of laws provisions,

9. Validity; Conflict. The invalidity of any provision of the Severance
Agreement (including this Clarification/Modification), the CIC Agreement or the
Offer Letter shall not affect the validity or enforceability of any other
provision of any such agreement, which shall remain in full force and effect. In
the event of any conflict existing between the terms of this
Clarification/Modification, on the one hand, and the other terms of the
Severance Agreement or the terms of the CIC Agreement or the Offer Letter, on
the other hand, the terms of this Clarification/Modification shall govern.

10. Survival. The terms of the Severance Agreement (including this
Clarification/Modification), the CIC Agreement and the Offer Letter shall
survive and not be discharged by any release and waiver.

11. Arbitration; Mediation. Any dispute, controversy or claim between the
parties arising out of or relating to the Severance Agreement (including this
Clarification/Modification), the CIC Agreement or the Offer Letter shall be
exclusively settled by arbitration conducted in The Commonwealth of
Massachusetts before a single arbitrator who shall be a former federal or state
court judge, in accordance with the Commercial Rules of the American Arbitration
Association then in force.

12. Miscellaneous; Housing Allowance. With reference to page 3 (Relocation
Expenses) of the Executive’s Offer Letter dated December 4, 2008, it is agreed
that the Company’s obligation for any post-employment housing payments is
intended to and shall apply to the Executive’s owned condominium (the “Unit”),
and is subject to the following conditions:

 

  •  

Such obligation shall be capped at $10K per month and shall be limited to a
period of not longer than 12 months from the Executive’s final date of
employment at the Company.

Clarification and Modification Agreement Scarpa

 

confidential



--------------------------------------------------------------------------------

confidential

 

  •  

Payment shall apply only for documented costs of regular mortgage interest (not
principal nor penalties), common charges and fees, real estate taxes, and
utilities, only, and specifically shall not apply to any special assessments,
transfer or closing costs on sale or rental of the Unit, moving expenses,
repairs to the Unit, amenity charges or the like.

 

  •  

Following termination, Executive shall take all reasonable efforts to dispose of
the Unit by listing and actively marketing the Unit for sale or other
disposition.

 

  •  

All payment obligations by the Company for the Unit shall end upon sale, lease
or other third party disposition of the Unit during the 12 month period.

IN WITNESS WHEREOF, the parties have executed this Clarification/Modification as
of the date first above written.

 

THE TALBOTS, INC. By:  

/s/ Trudy Sullivan

Name:   Trudy Sullivan Title:   President and Chief Executive Officer  
(Pursuant to authority of the Compensation Committee of the Talbots Board of
Directors)

 

EXECUTIVE

/s/ Michael Scarpa

Name:   Michael Scarpa

Clarification and Modification Agreement Scarpa

 

confidential



--------------------------------------------------------------------------------

confidential

 

CLARIFICATION AND MODIFICATION

This Clarification and Modification, dated March 8, 2012
(“Clarification/Modification”) is between The Talbots, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and Benedetta I.
Casamento (the “Executive”).

This is intended to clarify and modify the Severance Agreement between the
parties dated as of the Executive’s employment commencement date ( April 6,
2009), as amended by the letter agreement (“409A Letter Agreement”) dated
November 18, 2010 (“Severance Agreement”), the Change in Control Agreement
between the parties dated March 30, 2009, as amended by the 409A Letter
Agreement (“CIC Agreement”) and an Offer Letter between the parties dated
March 6, 2009 (“Offer Letter”). Capitalized terms used are defined in Section 7
of the Severance Agreement.

1. Other Plan Benefits.

(a) The Company will timely pay the Executive all salary and other benefits
earned up through her employment termination date including under the terms of
any incentive or other compensation or benefit plan or arrangement of the
Company.

(b) The Company shall be obligated to and agrees to satisfy, subject to the
terms and conditions thereof, the Executive’s earned or vested rights and
benefits under all qualified, nonqualified and supplemental retirement, 401(k),
savings, deferred compensation, executive, employee and retiree medical, dental
and health plans, and other health, welfare or benefit plans of the Company.

(c) The health, medical and dental coverage which the Company is obligated to
provide for the Executive, under the Severance Agreement or CIC Agreement or
pursuant to any executive, employee or retiree health, medical or dental plan or
arrangement, will be provided to the Executive and her family such that neither
the benefits provided thereunder nor any and all premiums therefor or the value
thereof shall be taxable to the Executive or her family for U.S. federal income
tax purposes, including the obligation of the Company to provide such health,
medical and dental coverage and benefits on an insured basis so as not to cause
benefits thereunder or premiums therefor or the value thereof to be taxable to
the Executive or her family as a discriminatory “self-insured medical
reimbursement plan” within the broad meaning of Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor Code provision.

2. Severance Computation. For purposes of computing any severance amount payable
under the Severance Agreement or the CIC Agreement, annual base salary shall
mean the Executive’s existing base salary as of February 29, 2012 or any
increase therein after such date, and target annual cash incentive bonus or
Target Incentive Rate shall mean the “target annual incentive participation
rate” of the Executive as of February 29, 2012, which is 75% of the Executive’s
base salary, or any increase therein after such date.

Benedetta I. Casamento

 

confidential



--------------------------------------------------------------------------------

confidential

 

3. Notice of Termination. In the event of termination of Executive’s employment,
the effective date shall be the date specified in a notice of termination which
if termination is by the Company shall not be less than 30 days after the date
the notice is given (except in the case of a termination for Cause).

4. Costs and Fees. All reasonable costs and expenses (including fees and
disbursements of legal counsel) incurred by or on behalf of Executive in any
litigation, arbitration or other proceeding to enforce or interpret any
provision of the Severance Agreement (including this Clarification
Modification), the C1C Agreement or the Offer Letter shall be reimbursed to
Executive by the Company promptly after being incurred by the Executive (and not
more than 30 days after the Company’s receipt of supporting documentation
therefor); provided that in the event that a court or arbitrator, as applicable,
having jurisdiction in the proceeding at issue determines that any litigation
assertions or defenses by or on behalf of Executive were made in bad faith or
are frivolous, no reimbursement related to such assertions or defenses shall be
due.

5. Net Best Tax Provision Under Code Sections 280G and 4999.

(a) Notwithstanding anything to the contrary contained in any agreement between
or including the Executive and the Company or any other plan or arrangement
maintained by the Company, to the extent that any amount or benefit paid or
distributed to the Executive pursuant to any such agreement or any other
agreement, plan or arrangement between or including the Company and the
Executive (collectively, the “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income, employment and excise taxes
(including any Excise Tax), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section shall be made in writing by a
nationally recognized, independent registered public accounting firm mutually
agreed upon by the Executive and the Company (the “Accountant”), whose
supporting data shall be provided to each of the Executive and the Company and
whose determinations shall be conclusive and binding upon the Executive and the
Company for all purposes.

(b) Any reduction of Payments as may be necessary under this Section shall be
effected in a manner such as to obtain the best economic benefit for the
Executive (with reductions made pro rata if economically equivalent and
including such cancellation of acceleration of vesting of equity-based awards,
including lapses of restrictions, in whole or in part) as reasonably determined
by the Accountant.

6. Additional Code Section 409A Provisions. Notwithstanding any other provision
in the Severance Agreement, CIC Agreement or Offer Letter to the contrary, to
the extent that the reimbursement of any expense or the provision of any in-kind
benefits to or for the benefit of

 

-2-

confidential



--------------------------------------------------------------------------------

confidential

 

the Executive is subject to Section 409A of the Code, (i) the amount of such
expense eligible for reimbursement, or in-kind benefits to be provided, during
any one calendar year shall not affect the amount of such expense eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) reimbursement of any such expense shall be made by no later than
December 31 of the year following the calendar year in which such expense is
incurred, and (iii) the Executive’s right to receive such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. The Company acknowledges that, for purposes of Section 409A of the
Code, each and every payment made under the Severance Agreement or the CIC
Agreement shall be deemed a separate payment and not a series of payments.

7. Entire Agreement. The Severance Agreement (including this
Clarification/Modification), the CIC Agreement, and the Offer Letter together
constitute the entire agreement between the Executive and the Company with
respect to the subject matter thereof, and may be modified only in a writing
signed by both parties. The provisions of each of the Severance Agreement
(including this Clarification/Modification), the CIC Agreement and the Offer
Letter shall continue in full force and effect and be binding on the Company and
its successors (whether direct or indirect, by purchase, merger or otherwise)
and assigns.

8. Governing Law. This Clarification/Modification shall be interpreted in
accordance with the substantive laws of The Commonwealth of Massachusetts and
without regard to any conflict of laws provisions.

9. Validity; Conflict. The invalidity of any provision of the Severance
Agreement (including this Clarification/Modification), the CIC Agreement or the
Offer Letter shall not affect the validity or enforceability of any other
provision of any such agreement, which shall remain in full force and effect. In
the event of any conflict existing between the terms of this
Clarification/Modification, on the one hand, and the other terms of the
Severance Agreement or the terms of the CIC Agreement or the Offer Letter, on
the other hand, the terms of this Clarification/Modification shall govern.

10. Survival. The terms of the Severance Agreement (including this
Clarification/Modification), the CIC Agreement and the Offer Letter shall
survive and not be discharged by any release and waiver.

11. Arbitration; Mediation. Any dispute, controversy or claim between the
parties arising out of or relating to the Severance Agreement (including this
Clarification/Modification), the CIC Agreement or the Offer Letter shall be
exclusively settled by arbitration conducted in The Commonwealth of
Massachusetts before a single arbitrator who shall be a former federal or state
court judge, in accordance with the Commercial Rules of the American Arbitration
Association then in force.

 

-3-

confidential



--------------------------------------------------------------------------------

confidential

 

IN WITNESS WHEREOF, the parties have executed this Clarification/Modification as
of the date first above written.

 

THE TALBOTS, INC. By:  

/s/ Trudy Sullivan

Name:   Trudy Sullivan Title:   President and Chief Executive Officer  
(Pursuant to authority of the Compensation Committee of the Talbots Board of
Directors)

 

EXECUTIVE

/s/ Benedetta I. Casamento

Name:   Benedetta I. Casamento

 

-4-

confidential



--------------------------------------------------------------------------------

confidential

 

CLARIFICATION AND MODIFICATION

This Clarification and Modification, dated March 8, 2012
(“Clarification/Modification”) is between The Talbots, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and Richard T.
O’Connell, Jr. (the “Executive”).

This is intended to clarify and modify the Severance Agreement between the
parties dated April 30, 2009, as amended by the letter agreement (“409A Letter
Agreement”) dated November 18, 2010 (“Severance Agreement”), and the Change in
Control Agreement between the parties dated November 11, 1993, as amended by the
409A Letter Agreement (“CIC Agreement”). Capitalized terms used are defined in
Section 7 of the Severance Agreement.

1. Other Plan Benefits.

(a) The Company will timely pay the Executive all salary and other benefits
earned up through his or her employment termination date including under the
terms of any incentive or other compensation or benefit plan or arrangement of
the Company.

(b) The Company shall be obligated to and agrees to satisfy, subject to the
terms and conditions thereof, the Executive’s earned or vested rights and
benefits under all qualified, nonqualified and supplemental retirement, 401 (k),
savings, deferred compensation, executive, employee and retiree medical, dental
and health plans, and other health, welfare or benefit plans of the Company.

(c) The health, medical and dental coverage which the Company is obligated to
provide for the Executive, under the Severance Agreement or CIC Agreement or
pursuant to any executive, employee or retiree health, medical or dental plan or
arrangement including the Executive Medical/Dental Plan and the Retiree
Executive Medical/Dental Plan, will be provided to the Executive and his or her
family such that neither the benefits provided thereunder nor any and all
premiums therefor or the value thereof shall be taxable to the Executive or his
or her family for U.S. federal income tax purposes, including the obligation of
the Company to provide such health, medical and dental coverage and benefits on
an insured basis so as not to cause benefits thereunder or premiums therefor or
the value thereof to be taxable to the Executive or his family as a
discriminatory “self-insured medical reimbursement plan” within the broad
meaning of Section 105(h) of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor Code provision.

2. Severance Computation. For purposes of computing any severance amount payable
under the Severance Agreement or the CIC Agreement, annual base salary shall
mean the Executive’s existing base salary as of February 29, 2012 or any
increase therein after such date, and target annual cash incentive bonus or
Target Incentive Rate shall mean the “target annual incentive participation
rate” of the Executive as of February 29, 2012, which is 75% of the Executive’s
base salary, or any increase therein after such date.

3. Notice of Termination. In the event of termination of Executive’s employment,
the effective date shall be the date specified in a notice of termination which
if termination is by the Company shall not be less than 30 days after the date
the notice is given (except in the case of a termination for Cause).

 

Richard T. O’Connell, Jr.

confidential



--------------------------------------------------------------------------------

confidential

 

4. Costs and Fees. All reasonable costs and expenses (including fees and
disbursements of legal counsel) incurred by or on behalf of Executive in any
litigation, arbitration or other proceeding to enforce or interpret any
provision of the Severance Agreement (including this Clarification Modification)
or the CIC Agreement shall be reimbursed to Executive by the Company promptly
after being incurred by the Executive (and not more than 30 days after the
Company’s receipt of supporting documentation therefor); provided that in the
event that a court or arbitrator, as applicable, having jurisdiction in the
proceeding at issue determines that any litigation assertions or defenses by or
on behalf of Executive were made in bad faith or are frivolous, no reimbursement
related to such assertions or defenses shall be due.

5. Net Best Tax Provision Under Code Sections 280G and 4999.

(a) Notwithstanding anything to the contrary contained in any agreement between
or including the Executive and the Company or any other plan or arrangement
maintained by the Company, to the extent that any amount or benefit paid or
distributed to the Executive pursuant to any such agreement or any other
agreement, plan or arrangement between or including the Company and the
Executive (collectively, the “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income, employment and excise taxes
(including any Excise Tax), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section shall be made in writing by a
nationally recognized, independent registered public accounting firm mutually
agreed upon by the Executive and the Company (the “Accountant”), whose
supporting data shall be provided to each of the Executive and the Company and
whose determinations shall be conclusive and binding upon the Executive and the
Company for all purposes.

(b) Any reduction of Payments as may be necessary under this Section shall be
effected in a manner such as to obtain the best economic benefit for the
Executive (with reductions made pro rata if economically equivalent and
including such cancellation of acceleration of vesting of equity-based awards,
including lapses of restrictions, in whole or in part) as reasonably determined
by the Accountant.

6. Additional Code Section 409A Provisions. Notwithstanding any other provision
in the Severance Agreement or CIC Agreement to the contrary, to the extent that
the reimbursement of any expense or the provision of any in-kind benefits to or
for the benefit of the Executive is subject to Section 409A of the Code, (i) the
amount of such expense eligible for reimbursement, or in-kind benefits to be
provided, during any one calendar year shall not affect the amount of such
expense eligible for reimbursement, or in-kind benefits to be provided, in any

 

-2-

confidential



--------------------------------------------------------------------------------

confidential

 

other calendar year, (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred, and (iii) the Executive’s right to receive such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. The Company acknowledges that, for purposes of
Section 409A of the Code, each and every payment made under the Severance
Agreement or the CIC Agreement shall be deemed a separate payment and not a
series of payments.

7. Entire Agreement. The Severance Agreement (including this
Clarification/Modification) and the CIC Agreement together constitute the entire
agreement between the Executive and the Company with respect to the subject
matter thereof, and may be modified only in a writing signed by both parties.
The provisions of each of the Severance Agreement (including this
Clarification/Modification) and the CIC Agreement shall continue in full force
and effect and be binding on the Company and its successors (whether direct or
indirect, by purchase, merger or otherwise) and assigns.

8. Governing Law. This Clarification/Modification shall be interpreted in
accordance with the substantive laws of The Commonwealth of Massachusetts and
without regard to any conflict of laws provisions.

9. Validity; Conflict. The invalidity of any provision of the Severance
Agreement (including this Clarification/Modification) or the CIC Agreement shall
not affect the validity or enforceability of any other provision of any such
agreement, which shall remain in full force and effect. In the event of any
conflict existing between the terms of this Clarification/Modification, on the
one hand, and the other terms of the Severance Agreement or the terms of the CIC
Agreement, on the other hand, the terms of this Clarification/Modification shall
govern.

10. Survival. The terms of the Severance Agreement (including this
Clarification/Modification) and the CIC Agreement shall survive and not be
discharged by any release and waiver.

11. Arbitration; Mediation. Any dispute, controversy or claim between the
parties arising out of or relating to the Severance Agreement (including this
Clarification/Modification) or the CIC Agreement shall be exclusively settled by
arbitration conducted in The Commonwealth of Massachusetts before a single
arbitrator who shall be a former federal or state court judge, in accordance
with the Commercial Rules of the American Arbitration Association then in force.

 

-3-

confidential



--------------------------------------------------------------------------------

confidential

 

IN WITNESS WHEREOF, the parties have executed this Clarification/Modification as
of the date first above written.

 

THE TALBOTS, INC. By:  

/s/ Trudy Sullivan

Name:   Trudy Sullivan Title:   President and Chief Executive Officer  
(Pursuant to authority of the Compensation Committee of the Talbots Board of
Directors)

EXECUTIVE

 

/s/ Richard T. O’Connell, Jr.

Name:   Richard T. O’Connell, Jr.

 

-4-

confidential



--------------------------------------------------------------------------------

confidential

 

CLARIFICATION AND MODIFICATION

This Clarification and Modification, dated March 8, 2012
(“Clarification/Modification”) is between The Talbots, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and Gregory I.
Poole (the “Executive”),

This is intended to clarify and modify the Severance Agreement between the
parties dated as of the Executive’s employment commencement date, as amended by
the letter agreement (“409A Letter Agreement”) dated November 18, 2010
(“Severance Agreement”), the Change in Control Agreement between the parties
dated June 5, 2008 (and re-executed as of April 2, 2009 by Mr. Poole and
March 24, 2009 by the Company), as amended by the 409A Letter Agreement (“CIC
Agreement”) and an Offer Letter between the parties dated June 5, 2008 (“Offer
Letter”). Capitalized terms used are defined in Section 7 of the Severance
Agreement,

1. Other Plan Benefits.

(a) The Company will timely pay the Executive all salary and other benefits
earned up through his or her employment termination date including under the
terms of any incentive or other compensation or benefit plan or arrangement of
the Company,

(b) The Company shall be obligated to and agrees to satisfy, subject to the
terms and conditions thereof, the Executive’s earned or vested rights and
benefits under all qualified, nonqualified and supplemental retirement, 401(k),
savings, deferred compensation, executive, employee and retiree medical, dental
and health plans, and other health, welfare or benefit plans of the Company.

(c) The health, medical and dental coverage which the Company is obligated to
provide for the Executive, under the Severance Agreement or CIC Agreement or
pursuant to any executive, employee or retiree health, medical or dental plan or
arrangement, will be provided to the Executive and his or her family such that
neither the benefits provided thereunder nor any and all premiums therefor or
the value thereof shall be taxable to the Executive or his or her family for
U.S. federal income tax purposes, including the obligation of the Company to
provide such health, medical and dental coverage and benefits on an insured
basis so as not to cause benefits thereunder or premiums therefor or the value
thereof to be taxable to the Executive or his family as a discriminatory
“self-insured medical reimbursement plan” within the broad meaning of
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor Code provision.

2. Severance Computation. For purposes of computing any severance amount payable
under the Severance Agreement or the CIC Agreement, annual base salary shall
mean the Executive’s existing base salary as of February 29, 2012 or any
increase therein after such date, and target annual cash incentive bonus or
Target Incentive Rate shall mean the “target annual incentive participation
rate” of the Executive as of February 29, 2012, which is 75% of the Executive’s
base salary, or any increase therein after such date.

Gregory I. Poole

 

confidential



--------------------------------------------------------------------------------

confidential

 

3. Notice of Termination. In the event of termination of Executive’s employment,
the effective date shall be the date specified in a notice of termination which
if termination is by the Company shall not be less than 30 days after the date
the notice is given (except in the case of a termination for Cause).

4. Costs and Fees. All reasonable costs and expenses (including fees and
disbursements of legal counsel) incurred by or on behalf of Executive in any
litigation, arbitration or other proceeding to enforce or interpret any
provision of the Severance Agreement (including this Clarification
Modification), the CIC Agreement or the Offer Letter shall be reimbursed to
Executive by the Company promptly after being incurred by the Executive (and not
more than 30 days after the Company’s receipt of supporting documentation
therefor); provided that in the event that a court or arbitrator, as applicable,
having jurisdiction in the proceeding at issue determines that any litigation
assertions or defenses by or on behalf of Executive were made in bad faith or
are frivolous, no reimbursement related to such assertions or defenses shall be
due.

5. Net Best Tax Provision Under Code Sections 280G and 4999.

(a) Notwithstanding anything to the contrary contained in any agreement between
or including the Executive and the Company or any other plan or arrangement
maintained by the Company, to the extent that any amount or benefit paid or
distributed to the Executive pursuant to any such agreement or any other
agreement, plan or arrangement between or including the Company and the
Executive (collectively, the “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income, employment and excise taxes
(including any Excise Tax), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section shall be made in writing by a
nationally recognized, independent registered public accounting firm mutually
agreed upon by the Executive and the Company (the “Accountant”), whose
supporting data shall be provided to each of the Executive and the Company and
whose determinations shall be conclusive and binding upon the Executive and the
Company for all purposes.

(b) Any reduction of Payments as may be necessary under this Section shall be
effected in a manner such as to obtain the best economic benefit for the
Executive (with reductions made pro rata if economically equivalent and
including such cancellation of acceleration of vesting of equity-based awards,
including lapses of restrictions, in whole or in part) as reasonably determined
by the Accountant.

6. Additional Code Section 409A Provisions. Notwithstanding any other provision
in the Severance Agreement, CIC Agreement or Offer Letter to the contrary, to
the extent that the reimbursement of any expense or the provision of any in-kind
benefits to or for the benefit of

 

-2-

confidential



--------------------------------------------------------------------------------

confidential

 

the Executive is subject to Section 409A of the Code, (i) the amount of such
expense eligible for reimbursement, or in-kind benefits to be provided, during
any one calendar year shall not affect the amount of such expense eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) reimbursement of any such expense shall be made by no later than
December 31 of the year following the calendar year in which such expense is
incurred, and (iii) the Executive’s right to receive such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. The Company acknowledges that, for purposes of Section 409A of the
Code, each and every payment made under the Severance Agreement or the CIC
Agreement shall be deemed a separate payment and not a series of payments.

7. Entire Agreement. The Severance Agreement (including this
Clarification/Modification), the CIC Agreement, and the Offer Letter together
constitute the entire agreement between the Executive and the Company with
respect to the subject matter thereof, and may be modified only in a writing
signed by both parties. The provisions of each of the Severance Agreement
(including this Clarification/Modification), the CIC Agreement and the Offer
Letter shall continue in full force and effect and be binding on the Company and
its successors (whether direct or indirect, by purchase, merger or otherwise)
and assigns.

8. Governing Law. This Clarification/Modification shall be interpreted in
accordance with the substantive laws of The Commonwealth of Massachusetts and
without regard to any conflict of laws provisions.

9. Validity; Conflict. The invalidity of any provision of the Severance
Agreement (including this Clarification/Modification), the CIC Agreement or the
Offer Letter shall not affect the validity or enforceability of any other
provision of any such agreement, which shall remain in full force and effect. In
the event of any conflict existing between the terms of this
Clarification/Modification, on the one hand, and the other terms of the
Severance Agreement or the terms of the CIC Agreement or the Offer Letter, on
the other hand, the terms of this Clarification/Modification shall govern.

10. Survival. The terms of the Severance Agreement (including this
Clarification/Modification), the CIC Agreement and the Offer Letter shall
survive and not be discharged by any release and waiver.

11. Arbitration; Mediation. Any dispute, controversy or claim between the
parties arising out of or relating to the Severance Agreement (including this
Clarification/Modification), the CIC Agreement or the Offer Letter shall be
exclusively settled by arbitration conducted in The Commonwealth of
Massachusetts before a single arbitrator who shall be a former federal or state
court judge, in accordance with the Commercial Rules of the American Arbitration
Association then in force.

 

-3-

confidential



--------------------------------------------------------------------------------

confidential

 

IN WITNESS WHEREOF, the parties have executed this Clarification/Modification as
of the date first above written.

 

THE TALBOTS, INC. By:  

/s/ Trudy Sullivan

Name:   Trudy Sullivan Title:   President and Chief Executive Officer  
(Pursuant to authority of the Compensation Committee of the Talbots Board of
Directors) EXECUTIVE

/s/ Gregory I. Poole

Name:   Gregory I. Poole

 

-4-

confidential



--------------------------------------------------------------------------------

confidential

 

CLARIFICATION AND MODIFICATION

This Clarification and Modification, dated March 8, 2012
(“Clarification/Modification”) is between The Talbots, Inc., a Delaware
corporation (together with its subsidiaries, the “Company”), and Lori Wagner
(the “Executive”).

This is intended to clarify and modify the Severance Agreement between the
parties dated as of the Executive’s employment commencement date, as amended by
the letter agreement (“409A Letter Agreement”) dated November 18, 2010
(“Severance Agreement”), the Change in Control Agreement between the parties
dated February 19, 2008, as amended by the 409A Letter Agreement (“CIC
Agreement”) and an Offer Letter between the parties dated February 19, 2008
(“Offer Letter”). Capitalized terms used are defined in Section 7 of the
Severance Agreement.

1. Other Plan Benefits.

(a) The Company will timely pay the Executive all salary and other benefits
earned up through her employment termination date including under the terms of
any incentive or other compensation or benefit plan or arrangement of the
Company.

(b) The Company shall be obligated to and agrees to satisfy, subject to the
terms and conditions thereof, the Executive’s earned or vested rights and
benefits under all qualified, nonqualified and supplemental retirement, 401 (k),
savings, deferred compensation, executive, employee and retiree medical, dental
and health plans, and other health, welfare or benefit plans of the Company.

(c) The health, medical and dental coverage which the Company is obligated to
provide for the Executive, under the Severance Agreement or CIC Agreement or
pursuant to any executive, employee or retiree health, medical or dental plan or
arrangement, will be provided to the Executive and her family such that neither
the benefits provided thereunder nor any and all premiums therefor or the value
thereof shall be taxable to the Executive or her family for U.S. federal income
tax purposes, including the obligation of the Company to provide such health,
medical and dental coverage and benefits on an insured basis so as not to cause
benefits thereunder or premiums therefor or the value thereof to be taxable to
the Executive or her family as a discriminatory “self-insured medical
reimbursement plan” within the broad meaning of Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor Code provision.

2. Severance Computation. For purposes of computing any severance amount payable
under the Severance Agreement or the CIC Agreement, annual base salary shall
mean the Executive’s existing base salary as of February 29, 2012 or any
increase therein after such date, and target annual cash incentive bonus or
Target Incentive Rate shall mean the “target annual incentive participation
rate” of the Executive as of February 29, 2012, which is 50% of the Executive’s
base salary, or any increase therein after such date.

Lori Wagner

 

confidential



--------------------------------------------------------------------------------

confidential

 

3. Notice of Termination. In the event of termination of Executive’s employment,
the effective date shall be the date specified in a notice of termination which
if termination is by the Company shall not be less than 30 days after the date
the notice is given (except in the case of a termination for Cause).

4. Costs and Fees. All reasonable costs and expenses (including fees and
disbursements of legal counsel) incurred by or on behalf of Executive in any
litigation, arbitration or other proceeding to enforce or interpret any
provision of the Severance Agreement (including this Clarification
Modification), the CIC Agreement or the Offer Letter shall be reimbursed to
Executive by the Company promptly after being incurred by the Executive (and not
more than 30 days after the Company’s receipt of supporting documentation
therefor); provided that in the event that a court or arbitrator, as applicable,
having jurisdiction in the proceeding at issue determines that any litigation
assertions or defenses by or on behalf of Executive were made in bad faith or
are frivolous, no reimbursement related to such assertions or defenses shall be
due.

5. Net Best Tax Provision Under Code Sections 280G and 4999.

(a) Notwithstanding anything to the contrary contained in any agreement between
or including the Executive and the Company or any other plan or arrangement
maintained by the Company, to the extent that any amount or benefit paid or
distributed to the Executive pursuant to any such agreement or any other
agreement, plan or arrangement between or including the Company and the
Executive (collectively, the “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the Payments shall be payable either (i) in full or (ii) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income, employment and excise taxes
(including any Excise Tax), results in the Executive’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section shall be made in writing by a
nationally recognized, independent registered public accounting firm mutually
agreed upon by the Executive and the Company (the “Accountant”), whose
supporting data shall be provided to each of the Executive and the Company and
whose determinations shall be conclusive and binding upon the Executive and the
Company for all purposes.

(b) Any reduction of Payments as may be necessary under this Section shall be
effected in a manner such as to obtain the best economic benefit for the
Executive (with reductions made pro rata if economically equivalent and
including such cancellation of acceleration of vesting of equity-based awards,
including lapses of restrictions, in whole or in part) as reasonably determined
by the Accountant.

6. Additional Code Section 409A Provisions. Notwithstanding any other provision
in the Severance Agreement, CIC Agreement or Offer Letter to the contrary, to
the extent that the reimbursement of any expense or the provision of any in-kind
benefits to or for the benefit of

 

-2-

confidential



--------------------------------------------------------------------------------

confidential

 

the Executive is subject to Section 409A of the Code, (i) the amount of such
expense eligible for reimbursement, or in-kind benefits to be provided, during
any one calendar year shall not affect the amount of such expense eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) reimbursement of any such expense shall be made by no later than
December 31 of the year following the calendar year in which such expense is
incurred, and (iii) the Executive’s right to receive such reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. The Company acknowledges that, for purposes of Section 409A of the
Code, each and every payment made under the Severance Agreement or the CIC
Agreement shall be deemed a separate payment and not a series of payments.

7. Entire Agreement. The Severance Agreement (including this
Clarification/Modification), the CIC Agreement, and the Offer Letter together
constitute the entire agreement between the Executive and the Company with
respect to the subject matter thereof, and may be modified only in a writing
signed by both parties. The provisions of each of the Severance Agreement
(including this Clarification/Modification), the CIC Agreement and the Offer
Letter shall continue in full force and effect and be binding on the Company and
its successors (whether direct or indirect, by purchase, merger or otherwise)
and assigns.

8. Governing Law. This Clarification/Modification shall be interpreted in
accordance with the substantive laws of The Commonwealth of Massachusetts and
without regard to any conflict of laws provisions.

9. Validity; Conflict. The invalidity of any provision of the Severance
Agreement (including this Clarification/Modification), the CIC Agreement or the
Offer Letter shall not affect the validity or enforceability of any other
provision of any such agreement, which shall remain in full force and effect. In
the event of any conflict existing between the terms of this
Clarification/Modification, on the one hand, and the other terms of the
Severance Agreement or the terms of the CIC Agreement or the Offer Letter, on
the other hand, the terms of this Clarification/Modification shall govern.

10. Survival. The terms of the Severance Agreement (including this
Clarification/Modification), the CIC Agreement and the Offer Letter shall
survive and not be discharged by any release and waiver,

11. Arbitration; Mediation. Any dispute, controversy or claim between the
parties arising out of or relating to the Severance Agreement (including this
Clarification/Modification), the CIC Agreement or the Offer Letter shall be
exclusively settled by arbitration conducted in The Commonwealth of
Massachusetts before a single arbitrator who shall be a former federal or state
court judge, in accordance with the Commercial Rules of the American Arbitration
Association then in force.

 

-3-

confidential



--------------------------------------------------------------------------------

confidential

 

IN WITNESS WHEREOF, the parties have executed this Clarification/Modification as
of the date first above written.

 

THE TALBOTS, INC. By:  

/s/ Trudy Sullivan

Name:   Trudy Sullivan Title:   President and Chief Executive Officer  
(Pursuant to authority of the Compensation Committee of the Talbots Board of
Directors)

EXECUTIVE

 

/s/ Lori Wagner

Name:   Lori Wagner

 

-4-

confidential